Citation Nr: 1546435	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-41 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for a low back condition, to include lumbar spine degenerative disc disease with degenerative joint disease post fusion L4-S1 without radiculopathy. 

3.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1972 to April 1990.   

These matters come on appeal before the Board of Veterans' Appeals (Board) from a February 2008 and a June 2009 rating decision, both of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran has perfected appeals for additional issues related to the evaluations assigned for right knee replacement, left knee replacement, scar associated with right knee replacements, scar associated with left knee replacement, and a denial of a total rating based on individual unemployability (TDIU).  However, these issues have not been certified to the Board by the Agency of Original Jurisdiction (AOJ).  While the certification of issues through a VA Form 8 does not confer nor deprive the Board of jurisdiction, it is a signal that the Veterans Benefits administration has completed its action regarding the certified issues.  Indeed, the Veteran's July 2015 VA Form 9 shows that he has requested a Board video conference hearing on these issues.  Such hearings for the Board are scheduled by the RO.  See 38 C.F.R. § 20.704 (2015).  Thus, no action is warranted on these issues by the Board at this time.  [Note:  The Veteran is receiving private representation with respect to the uncertified issues.  The latest fee agreement dated in January 2015 shows the private attorney specifically limited the scope of representation to the uncertified issues.  Thus, the notation of "revoked" on the 21-22 in favor of DAV is erroneous and DAV is recognized as the representative of record with respect to the claims seeking service connection for a back disability and sleep apnea.  In this regard, the Board recognizes that the Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600  (2015).  As discussed herein, the Board has granted service connection for a back disability.  The Veteran's field representative will have an opportunity on remand to submit additional arguments on the sleep apnea claim.] 

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO declined to reopen a previously-denied claim of entitlement to service connection for a low back disability; the Veteran did not perfect an appeal of that decision, it became final.  

2.  Evidence received since the November 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

3.  The record evidence is in relative equipoise as to whether the Veteran's current low back disability, to include lumbar spine degenerative disc disease with degenerative joint disease post fusion L4-S1, had its initial onset during service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, a low back disability, to include lumbar spine degenerative disc disease with degenerative joint disease post fusion L4-S1, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim of entitlement to service connection for a low back condition was originally denied in a July 1990 rating decision.  Then, in August 2004, the Veteran filed a claim to reopen the previously-denied claim.  The RO declined to reopen the claim in a November 2004 rating decision because there was insufficient evidence to establish that the low back disability was a result of an injury sustained in service or that it was otherwise related to a disease or event while the Veteran was on active duty.  The November 2004 decision became final because the Veteran did not file a NOD.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).    

The Veteran filed a claim to reopen his previously-denied claims in September 2007.  A rating decision issued in February 2008 declined to reopen the previously-denied claim.  Regardless of whether the AOJ reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The relevant evidence added to the record includes statements from his private treating physician, Dr. R.T., which indicate that there is a link between the Veteran's current low back disability and his period of service.  Specifically, in a statement dated December 2007, Dr. R.T. wrote that he has treated the Veteran for "quite some time" and that he believes "with all medical certainty" that the Veteran's current symptoms originated from his military action in the service several years ago.  The Veteran's in-service injuries, he wrote, resulted in the need for back surgery, discectomy, and later, a fusion, as well as his service-connected knee conditions.  The physician went on to state that he believes that the Veteran's duties in the military, including jumping from airplanes, would lead to his current conditions.  

An additional statement, submitted in November 2009 from Dr. R.T. indicates that, after a review of the Veteran's service treatment records and post-service treatment records, the Veteran's low back disability was most likely caused by or a result of the Veteran's military service including jumping out of aircraft.  By way of rationale, the physician indicated that he reviewed the entirety of the Veteran's medical records and opined that the injuries the Veteran sustained to his back occurred prior to his retirement from the United States Army.  The physician noted that the Veteran was treated for back pain in October 1985 and January 1990, while on active duty.  The physician also stated that there "is an extremely high probability that the injuries occurred upon a jump where [the Veteran's] parachute malfunctioned."  The physician also stated that "it is absolutely unfounded that the injuries occurred upon the moving of one pallet."  In order for such damage to occur, he wrote, there had to be a pre-existing condition of degenerative joint disease.  

The evidence added to the record since the last final denial includes evidence regarding the etiology of the Veteran's low back disability.  Specifically, the information provided by the Veteran's private treating physician indicates that the Veteran's low back disability may be related to service.  

In this case, the evidence added to the record since the last final denial supports the in-service incident and nexus elements of the Veteran's claim of entitlement to service connection for a low back disability.  Specifically, he has claimed that his low back disability was caused by service.  As noted above, evidence is presumed credible for the purposes of reopening a previously-denied claim.  In this case, the claim was previously denied because it was not shown that the Veteran's low back disability occurred in or was caused by service.  This evidence is new, as it was not associated with the file at the time of the November 2004 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the claim by supporting the in-service occurrence and nexus elements of service connection.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claims of service connection for a low back disability.

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his low back disability is related to service.  The Veteran's service personnel records indicate that he injured his right knee while parachute jumping in 1973.  The Veteran's service personnel records also show that the Veteran attended airborne training at Fort Benning, where he sustained a right knee injury when he had a hard parachute landing fall.  The Veteran has the Parachutist Badge.  Additionally, he sustained an injury to his left knee while playing softball in 1987.  The Veteran continued to have difficulties with both knees after their respective injuries.  These injuries and subsequent disabilities led to the Veteran being placed on a physical profile limiting his duties and physical fitness requirements.  Furthermore, the Veteran's service personnel and service treatment records indicate that he complained of low back pain in October 1985 and January 1990.  

The Veteran's private treatment records and evidence from his previous employer shows that he injured his back in March 2004, while lifting a pallet and the Veteran reported an acute onset of low back pain with radiation to his right leg.  The Veteran denied any previous injuries on his report of injury form.  The Veteran was provided an MRI and was diagnosed with a L5-S1 disc herniation with accompanying L5-S1 fusion less than one year later.  Additional private treatment records show that the Veteran continued to seek treatment for his lumbar back pain following the incident.

The Veteran underwent a VA examination in February 2011.  The examiner noted that the Veteran had a past surgical history that includes a lumbar spine fusion at L4-S1, which was performed in 2005.  The Veteran reported that the onset of his back pain occurred in November 1973, during a parachute jump at Fort Benning.  He stated that he reinjured it lifting at Fort Gordon in 1982 and again at Fort Bragg in 1990 after another parachute jump.  Since that time, the Veteran indicated that the pain has been episodic.  The Veteran indicated that he had surgery for laminectomy and fusion in 2005 at Eglin Air force Base, which improved his symptoms for a short time, but that he had a recurrence of pain.  The Veteran reported daily pain of seven on a ten point scale.  The Veteran's back pain was associated with stiffness, weakness, lack of endurance, and fatigability and precipitated by any type of activity, sitting, or driving.  The Veteran was limited to lifting less than five or ten pounds, uses a cane, and was able to walk only about one quarter mile without difficulty.  The Veteran reported flare-ups that usually occur later in the day that are associated with a higher pain level that he described as sharp.  The Veteran stated that he used a back brace and takes Lortab to control his symptoms.  

An MRI was performed in December 2010, and the findings showed that at L3-L4, there was mild spondylosis, endplate hypertrophy with limited disc protrusion effacement, mild-to-moderate face ligamentum flavum hypertrophy without encroachment concerns.  At L4-L5 and L5-S1, there were barrel fixators with pedicle and rod fixation without encroachment concerns.  At L1-L2, there was limited disc protrusion posteriorly without root concerns.  And, there was limited lumbar gradual dextroscoliosis.  

The examiner diagnosed the Veteran with lumbar spine degenerative disc disease with degenerative joint disease post fusion L4-S1 without radiculopathy.  The examiner opined that the Veteran's low back disability is not caused by or a result of his treatment for his lumbar spine while in service.  Instead, the examiner stated that the Veteran's condition is "in keeping with injuries received post service with a natural progression of the disease."  

At his December 2011 Decision Review Officer hearing, the Veteran reported that he had back problems since at least 1973, when he reported that he had an accident while he was jumping out of airplanes; he stated that he was the twelfth person to jump from the plane but the first to land.  He stated that he hit the ground after his parachute tangled up.  He stated that he received an ace bandage and Motrin for treatment and was sent back to duty; he also reported that he has had back problems since that time.  The Veteran reported that he graduated as an Airborne Trooper and that there were several other occasions where he had problems on night jumps.  He also stated that he joined the Delta Force in 1989 and he was sent on a couple of missions and he was dealing with his back pain then.  The Veteran reported that he reinjured his back several times during service but that he did not seek any treatment for five to eight years after his discharge.  He indicated that he is currently treated with cortisone injection therapy and underwent a surgery for his back previously.  

As noted above, the Veteran submitted private treatment records from the Veteran's private physician from December 2007.  In that note, Dr. R.T. wrote that he has treated the Veteran for "quite some time" and that he believes "with all medical certainty" that the Veteran's current symptoms originated from his service.  The physician stated that the Veteran's in-service parachute jumps led to the Veteran's back and knee problems.   Then, in November 2009, the Veteran's private physician submitted an opinion that the Veteran's low back disability was most likely caused by or a result of the Veteran's military service including jumping out of aircraft.  The physician noted the Veteran's in-service complaints of back pain, and he stated that there "is an extremely high probability that the injuries occurred upon a jump where [the Veteran's] parachute malfunctioned."  The physician opined that "it is absolutely unfounded that the injuries occurred upon the moving of one pallet."  In order for such damage to occur, he wrote, there had to be a pre-existing condition of degenerative joint disease.  

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for a low back disability is warranted. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back disability has been received; the appeal is granted to this extent.

Service connection for a low back disability, to include lumbar spine degenerative disc disease with degenerative joint disease post fusion L4-S1 is granted.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to service connection for sleep apnea. 

The Veteran has claimed entitlement to service connection for sleep apnea.  He essentially contends that this disability is related to his active duty service.

The Veteran has claimed that he was diagnosed with the condition in service and that he had "all the signs" of it, including daytime sleepiness, poor sleeping during the night, loud snoring, periods of not breathing, awakening tired, daytime nocturnal episodes, morning headaches, memory loss, poor judgment, personality changes, leg swelling, high blood pressure, dry throat upon awaking, depression, and lack of concentration.  See January 2009 claim.  

The Veteran's wife submitted a lay statement in January 2009 in which she indicated that the Veteran had recent episodes of stoppage of breathing during sleep.  

Additionally, in a July 2009 treatment record, the Veteran's private physician, Dr. R.T., indicated that "it is reasonable to assume" that the Veteran's headaches in service were due to sleep apnea while he was on active duty and that, although the Veteran did not have a sleep study during service, he had a clinical picture of sleep apnea at that time.  The physician went on to state that the fact that controlling the Veteran's blood pressure did not resolve his headaches, but that the CPAP machine did so, it "is possible that this is a condition that has been going on for a long time and was just not diagnosed."    

The Veteran reiterated his contention that his sleep apnea began in service in his November 2009 Notice of Disagreement.  At that time, he indicated that his physician Dr. R.T. found that it is reasonable to assume that the Veteran's headaches were due to sleep apnea while on active duty, even though the diagnosis of sleep apnea was not made until post-service.  

The Board notes that the Veteran has not been provided a VA examination regarding the etiology of his sleep apnea.  The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the lay evidence that the Veteran had symptoms of sleep apnea in service that have persisted to present, the indication from Dr. R.T. that the Veteran's in-service headaches may have been related to undiagnosed sleep apnea, and that he has a current diagnosis of sleep apnea, the Board finds that a VA examination is needed in order to determine the etiology of his sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination regarding the nature and etiology of the Veteran's sleep apnea.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is directed to the Veteran's lay statements regarding the onset of his symptomatology.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to his period of service.  The examiner is asked to comment on the Veteran's private treatment record dated in July 2009 that indicates that "it is reasonable to assume" that the Veteran's headaches in service were due to sleep apnea while he was on active duty and that, although the Veteran did not have a sleep study during service, he had a clinical picture of sleep apnea at that time.  
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


